(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Celebrada la audiencia sobre procedencia del presente recurso, atendidas la naturaleza de las cuestiones planteadas y la posibilidad de revisarlas en la apelación que se interponga contra una senten-cia adversa, en caso de dictarse tal sentencia sin previa corrección de las supuestas irregularidades de que se queja el peticionario, y no apareciendo por tanto necesario que resolvamos o expresemos opi-nión alguna en este momento sobre los méritos de las cuestiones envueltas, no ha lugar al auto solicitado.